Citation Nr: 9928451	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to an effective date prior to January 12, 
1998, for increased evaluations for residuals of right and 
left foot frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1949 to October 
1952 and from March 1953 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that assigned separate 10 percent evaluations for 
residuals of frostbite of the right foot and residuals of 
frostbite of the left foot from February 24, 1998, the date 
the veteran reopened his claim.  An August 1998 RO decision 
granted separate 20 percent evaluations for residuals of 
frostbite of the right foot and residuals of frostbite of the 
left foot from January 12, 1998.  


REMAND

The veteran filed his claim for an increased rating on 
February 24, 1998.  38 C.F.R. § 3.400(o)(2) provides that the 
effective date of an award may be the earliest date that it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date, otherwise the effective date of the increase will be 
the date of receipt of claim.  The record reflects that the 
criteria for rating residuals of frozen feet were changed 
effective January 12, 1998.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 12 
Vet. App. 55 (1998), it was held that the new rating criteria 
could not have retroactive application.  Therefore, in this 
case, the veteran's residuals of frozen feet should be 
considered under the old criteria both prior to and from 
January 12, 1998, and under the new criteria as well, from 
January 12, 1998.  

The report of a May 1998 VA general medical examination 
reflects that the veteran was receiving treatment at the John 
Cochran VA Medical Center.  Further, the examination report 
does not address whether or not the symptoms listed in 
38 C.F.R. Part 4, Diagnostic Code 7122 from January 12, 1998, 
are present and, if present, whether they are related to the 
residuals of frozen feet.  The record reflects that a request 
has been made to the John Cochran VA Medical Center for 
treatment records from September 1997, but the record does 
not indicate that a request has been made for treatment 
records from February 1997, one year prior to the veteran's 
reopening of his claim.  Further, during the veteran's 
personal hearing in October 1998, he indicated that he had a 
future appointment at VA regarding his feet.  

In light of the above, the case is REMANDED to the RO for the 
following;

1.  The RO should contact the John 
Cochran VA Medical Center and request 
copies of all treatment records from 
February 1997 to September 1997 and from 
November 1998 until the present.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his residuals of 
frostbite of the feet.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
comment as to whether or not there is 
pain, numbness, cold sensitivity, 
arthralgia, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or 
X-ray abnormalities of either foot and 
comment whether any of the symptoms are 
related to the veteran's residuals of 
frostbite of the feet.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for an 
increased rating for residuals of 
frostbite of the right foot and left foot 
under both the old and new criteria for 
rating residuals of frozen feet and cold 
injury residuals in effect prior to and 
from January 12, 1998, and rate the 
veteran's disability by reference to the 
old criteria prior to January 12, 1998, 
and by reference to both criteria after 
January 12, 1998.  See DeSousa and 
Rhodan.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





